       Case 1:19-cv-09412-AJN-OTW Document 139 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
TOMAS MEDINA,
                                                                 :
                                      Plaintiff,                 :   19-CV-9412 (AJN) (OTW)
                                                                 :
                     -against-                                   :       ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The February 23, 2021 settlement conference is hereby adjourned to Thursday, March

11, 2021 at 2:00 p.m. The dial in information is (866) 390-1828, access code 1582687. Counsel

shall review and comply with the Court’s Individual Rules of Practice in Civil Cases § VI upon

receipt of this Scheduling Order.


         It is further ORDERED that the parties’ Ex Parte Settlement Conference Summary

Forms and Letters shall be submitted by Thursday, March 04, 2021.


         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: January 27, 2021                                                             Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
